DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 07 2021 have been fully considered but they are not persuasive.
Regarding Allowable Subject Matter  The claims previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Regarding 35 USC § 112(b)  The applicant’s arguments, especially regarding the disclosure of Para 315, 423 and 424 of the specification, are persuasive.  The prior rejections under 35 USC § 112(b) have been overcome.
Regarding 35 USC § 103
Independent Claims 54, 135, 143 and 150 The applicant argues that Kim neither Kim nor Chu nor Seok discloses the limitations “receive, from a station associated with the access point, a request to include a resource unit allocation for the station on a first secondary channel of the access point” and “identify a resource unit of the first secondary channel for the access point to use to transmit frames to the station based at least in part on receiving the request.”  Neither Kim nor Chu nor Seok discloses receiving, from a station associated with the access point, a request to use resources Abstract and Para 62 64 79 and 85. While Li does not explicitly disclosure the request is to use resources allocated on that secondary channel, this is the purpose of the request and Li discloses the use of resources allocated on the secondary channel after the move.  Li also discloses Resource Units (RUs) composed of tones/sub-carriers at Fig. 4A Fig. 4B and Para 59-61 and the using tones/sub-carriers to transmit on the secondary channel at Para 65 and 70.
Li does not explicitly disclose “identify a resource unit of the first secondary channel for the access point to use to transmit frames to the station,” but this feature is disclosed by Kim at Fig. 6 610 and Para 79, and Li does note that the access point need not allocate RUs on the entire bandwidth of the secondary channel when they are not needed at Para 8 and 72.
For these reasons, the independent claims are not yet in condition for allowance.
Regarding Dependent Claims 55-61, 136-139, 142-147 and 150-154  These claims are not yet in condition for allowance for the reasons given above and also for reasons given below.
Allowable Subject Matter
Claims 59, 60, 140, 141, 148, 149, 155 and 156 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 54-56, 61, 135-137, 142-145 and 150-152 are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al. (US 2018/0227917 A1) in view of Kim et. al. (US 2017/0104570 A1).
Regarding Claim 54, Li discloses an apparatus for wireless communication at an access point (Fig. 10 1000 Para 87), comprising:
a processor (Fig. 10 1002 Processor Para 87),
memory in electronic communication with the processor (Fig. 10 1022 ROM 0140 Storage Device Para 88); and
instructions stored in the memory and executable by the processor (Para 87-89) to cause the apparatus to:
receive, from a station associated with the access point (Fig. 5 502 “the STA…are members of a BSS that includes an AP” Para 63), a request to include a resource allocation for the station on a first secondary channel of the access point (Abstract Para 62 “In some embodiments, either a STA or an AP can initiate a move or switch of the STA to a secondary channel” Para 64 “In some embodiments (not shown Para 79 85  The request for a resource allocation on a secondary channel is inherent in the request to move to a secondary channel), the access point operating using a primary channel and one or more secondary channels, including the first secondary channel, of a total bandwidth of the access point to communicate with a plurality of stations including the station (Para 26 “20 MHz STAs (or STAs that operate on a single 20 MHz channel) to participate in signaling so as to operate, at least some of the time, on one or more secondary 20 MHz channels. At other times, a basic device such as a 20 MHz STA may operate on a primary channel”);
allocate resources units of the first secondary channel for the access point to use to transmit Physical Layer Protocol Data Units (PPDUs) to the station based at least in part on receiving the request; and
transmit one or more PPDUs on the first secondary channel using the allocated resource units (Fig. 4A Fig. 4B Fig. 5 510 Fig. 7 731 Para 59-61 65 “At 510, the AP sends the PPDU to the STA… The data portion of the PPDU is carried by a first plurality of PPDU subcarriers present in the secondary frequency band” Para 70 The allocated subcarriers form Resource Units (RUs)).
Kim discloses something Li does not explicitly disclose: the PPDUs contain frames (Para 62) and 
identifying resources of the first secondary channel for the access point to use to transmit frames to the station (Fig. 6 610 Para 79 “The RA field of RTS frame2 610, which is transmitted through the secondary channel, may include information on the identifiers (e.g., MAC address, AID, PAID) of each of STA3 and ST4… the RA field (or resource allocation field) of RTS frame2 610 may include information on the resource 
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct an apparatus for wireless communication at an access point, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a station associated with the access point, a request to include a resource unit allocation for the station on a first secondary channel of the access point, the access point operating using a primary channel and one or more secondary channels, including the first secondary channel, of a total bandwidth of the access point to communicate with a plurality of stations including the station; identify a resource unit of the first secondary channel for the access point to use to transmit frames to the station based at least in part on receiving the request: and transmit one or more frames on the first secondary channel using the identified resource unit.  The motivation is to choose an appropriate channel bandwidth for communications as taught by Kim (Para 3).
Regarding Claim 55, Kim discloses assigning the resource unit of the first secondary channel to the station, wherein the resource unit is a directed resource unit for the station (Fig. 6 Secondary Channel 650 Data (RA:STA 3) Data (RA:STA4) Para 67 “Each of the multiple subbands may be used for the transmission of downlink data that is performed by the AP to a specific STA” Para 79 90 92)
Regarding Claim 56, Kim discloses identifying a unique identifier for the station (Para 75-77 “the receiving address (RA) field…may include information on the target Para 78 “the identifiers (e.g., MAC address, association identifier (AID), partial association identifier (PAID))” Para 79); and transmit an aggregated media access control protocol data unit (A-MPDU) to the station, the A-MPDU carrying one or more MPDUs (Fig. 4 Para 49) including an indication of the unicast unique identifier for the station (Para 50 “a plurality of MPDUs 400 having the same receiver address (RA)”)
Regarding Claim 61, Kim discloses the one or more frames comprise at least one of a time synchronization function (TSF), or traffic information, or a probe response, or a traffic indication map (TIM), or a data frame, or a control frame, or a management frame, or a combination thereof (Fig. 6 610 630 650 Para 72 93 Request to Send (RTS) and Clear to Send (CTS) correspond to control frames and “downlink frame (or downlink data)” corresponds to data frames)
Regarding Claim 135, Li discloses a method for wireless communication at an access point (Fig. 5 Fig. 7 Para 63-65 70-73), comprising
receiving, from a station associated with the access point (Fig. 5 502 Para 63), a request to include a resource allocation for the station on a first secondary channel of the access point (Abstract Para 62 64 79 85), the access point operating using a primary channel and one or more secondary channels, including the first secondary channel, of a total bandwidth of the access point to communicate with a plurality of stations including the station (Para 26);
allocating resources units of the first secondary channel for the access point to use to transmit PPDUs to the station based at least in part on receiving the request; and
Fig. 4A Fig. 4B Fig. 5 510 Fig. 7 731 Para 59-61 65).
Kim discloses: the PPDUs contain frames (Para 62) and 
identifying resources of the first secondary channel for the access point to use to transmit frames to the station (Fig. 6 610 Para 79)
Regarding Claim 136, the combination of Li and Kim discloses claim 136 as explained in claims 55 and 135.
Regarding Claim 137, the combination of Li and Kim discloses claim 137 as explained in claims 56 and 135.
Regarding Claim 142, the combination of Li and Kim discloses claim 142 as explained in claims 61 and 135.
Regarding Claim 143, Li discloses an apparatus for wireless communication at an access point (Fig. 10 1000 Para 87), comprising
means for receiving (Fig. 10 1011 Network Interface Para 87) from a station associated with the access point (Fig. 5 502 Para 63), a request to include a resource allocation for the station on a first secondary channel of the access point (Abstract Para 62 64 79 85), the access point operating using a primary channel and one or more secondary channels, including the first secondary channel, of a total bandwidth of the access point to communicate with a plurality of stations including the station (Para 26)
means for allocating (Fig.10 1002 Processor 1022 ROM 1040 Storage Device Para 87-89) resources units of the first secondary channel for the access point to use to transmit PPDUs to the station based at least in part on receiving the request; and
Fig. 10 1011 Network Interface Para 87) one or more PPDUs on the first secondary channel using the allocated resource units (Fig. 4A Fig. 4B Fig. 5 510 Fig. 7 731 Para 59-61 65)
Kim discloses: the PPDUs contain frames (Para 62) and 
and means for (Fig. 12 1210 Processor 1220 Memory Para 172 182) identifying resources of the first secondary channel for the access point to use to transmit frames to the station (Fig. 6 610 Para 79)
Regarding Claim 144, the combination of Li and Kim discloses claim 144 as explained in claims 55 and 143.
Regarding Claim 146, the combination of Li and Kim discloses claim 145 as explained in claims 56 and 143.
Regarding Claim 150, Li discloses a non-transitory computer-readable medium (Fig.10 1022 ROM 1040 Storage Device Para 87-89 “In some embodiments, the computer readable medium is a non-transitory computer readable medium”) storing code for wireless communications at an access point, the code comprising instructions executable by a processor (Para 87-89) to
access point (Fig. 5 Fig. 7 Para 63-65 70-73), comprising
receiving, from a station associated with the access point (Fig. 5 502 Para 63), a request to include a resource allocation for the station on a first secondary channel of the access point (Abstract Para 62 64 79 85), the access point operating using a primary channel and one or more secondary channels, including the first secondary channel, of a total bandwidth of the access point to communicate with a plurality of stations including the station (Para 26);

transmitting one or more PPDUs on the first secondary channel using the allocated resource units (Fig. 4A Fig. 4B Fig. 5 510 Fig. 7 731 Para 59-61 65).
Kim discloses: the PPDUs contain frames (Para 62) and 
identifying resources of the first secondary channel for the access point to use to transmit frames to the station (Fig. 6 610 Para 79)
Regarding Claim 151, the combination of Li and Kim discloses claim 151 as explained in claims 55 and 150.
Regarding Claim 152, the combination of Li and Kim discloses claim 152 as explained in claims 56 and 150.
Claims 57, 58, 138, 139, 146, 147, 153 and 154 are rejected under U.S.C. 103(a) as being unpatentable over Li et. al. (US 2018/0227917 A1) in view of Kim et. al. (US 2017/0104570 A1) and in further view of Seok et. al. (2016/0174200)
Regarding Claim 57, the combination of Li and Kim discloses the apparatus of claim 54
Seok discloses something neither Li nor Kim explicitly discloses: broadcast (Para 261 “broadcast frame”) one or more data frames, or control frames, or management frames (Para 74) for receipt by a plurality of stations associated with the access point (Fig. 20 “AP to Multicast Address 2” “AP to Multicast Address 1” Fig. 21 Para 259-263 “the AP may transmit a group addressed frame intended for multicast address 1 on a first subchannel” Para 264), wherein the identified resource unit comprises a broadcast resource unit (Fig. 20 Fig. 21 Para 260 “resource unit” Para 261)
Para 261).
Regarding Claim 58, Seok discloses identify a broadcast identifier for a plurality of stations associated with the access point (Para 261 263 “address” corresponds to an identifier for a broadcast/multicast group); and transmit an indication of the broadcast identifier for the plurality of stations with the one or more data frames, or control frames, or management frames (Para 263 “addressed” corresponds transmitting an indication of the identifier, “address.”)
Regarding Claim 138, the combination of Li, Kim and Seok discloses claim 138 as explained in claim 57 and 135. 
Regarding Claim 139, the combination of Li, Kim and Seok discloses claim 139 as explained in claim 58 and 135.
Regarding Claim 146, the combination of Li, Kim and Seok discloses claim 146 as explained in claim 57 and 143. 
Regarding Claim 147, the combination of Li, Kim and Seok discloses claim 147 as explained in claim 58 and 143.
Regarding Claim 153, the combination of Li, Kim and Seok discloses claim 153 as explained in claim 57 and 150. 
Regarding Claim 154, the combination of Li, Kim and Seok discloses claim 154 as explained in claim 58 and 150.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463           




/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463